Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXECUTION COPY































STOCK PURCHASE AGREEMENT
 
BY AND BETWEEN
 
BFC SURETY GROUP, INC.
 
AND
 
SECUREALERT, INC.
 


Dated as of June 2, 2014























 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS



  Page
RECITALS
1
     
ARTICLE I PURCHASE AND SALE OF SHARES
1
1.1
PURCHASE AND SALE
1
1.2
PURCHASE PRICE
1
1.3
PAYMENT OF THE PURCHASE PRICE AT THE CLOSING
1
1.4
THE CLOSING
1
1.5
DELIVERIES AT CLOSING
2
     
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLER
3
2.1
ORGANIZATION, STANDING, AND POWER.
3
2.2
AUTHORITY.
3
2.3
NO CONFLICT OR REQUIRED CONSENTS.
3
2.4
CAPITALIZATION.
4
2.5
SECURITIES OWNERSHIP; CONVEYANCES OF OWNERSHIP.
5
2.6
SUBSIDIARIES.
5
2.7
FINANCIAL STATEMENTS.
6
2.8
ABSENCE OF CERTAIN CHANGES OR EVENTS.
6
2.9
NO UNDISCLOSED LIABILITIES.
7
2.10
TAXES.
8
2.11
COMMITMENTS AND CONTRACTS.
8
2.12
COMPLIANCE WITH LAWS; NO VIOLATIONS.
9
2.13
NO LITIGATION.
9
2.14
EMPLOYEE BENEFIT PLANS; ERISA.
10
2.15
INTELLECTUAL PROPERTIES.
10
2.16
REAL AND PERSONAL PROPERTY AND CONDITION OF ASSETS.
13
2.17
INSURANCE.
13
2.18
ENVIRONMENTAL MATTERS.
13
2.19
BROKERS
14
2.20
POWERS OF ATTORNEY
14
2.21
NOTES AND ACCOUNTS RECEIVABLE…
14
2.22
PRODUCT WARRANTY…
14
2.23
PRODUCT LIABILITY…
15
2.24
EMPLOYEES…
15
2.25
GUARANTIES…
15
2.26
DISCLOSURE…
15
2.27
DISCLAIMER…
15
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
15
3.1
ORGANIZATION, STANDING AND POWER.
15
3.2
AUTHORITY.
16
3.3
NO CONFLICT OR REQUIRED CONSENTS
16
3.4
CAPITALIZATION
16
3.5
PURCHASER SUBSIDIARIES
17
3.6
PURCHASER SEC DOCUMENTS
17
3.7
FINANCIAL STATEMENTS
17
3.8
ABSENCE OF CERTAIN CHANGES OR EVENTS
18

 
 
 

--------------------------------------------------------------------------------

 
3.9
COMPLIANCE WITH LAWS; NO VIOLATIONS
18
3.10
NO LITIGATION
18
3.11
BROKERS
18
3.12
NO KNOWLEDGE OF MISREPRESENTATIONS OR OMISSIONS
19
3.13
SOLVENCY
19
     
ARTICLE IV ADDITIONAL AGREEMENTS
19
4.1
NOTIFICATION OF ADVERSE CHANGES IN CONDITION
19
4.2
NON-COMPETITION AGREEMENTS
19
4.3
NO ADDITIONAL REPRESENTATIONS
20
4.4
TRANSITION SERVICES…
20
     
ARTICLE V INDEMNIFICATION
20
5.1
INDEMNIFICATION BY SELLER.
21
5.2
INDEMNIFICATION BY THE PURCHASER.
22
5.3
LOSSES NET OF INSURANCE AND TAX BENEFITS.
22
5.4
TERMINATION OF INDEMNIFICATION.
22
5.5
PROCEDURES RELATING TO INDEMNIFICATION FOR THIRD PARTY CLAIMS.
22
5.6
PROCEDURES RELATING TO INDEMNIFICATION FOR NON-THIRD PARTY CLAIMS.
23
5.7
MITIGATION.
23
     
ARTICLE VI CONDITIONS TO CLOSING
24
6.1
CONDITIONS TO OBLIGATIONS OF EACH PARTY
24
6.2
CONDITIONS TO OBLIGATIONS OF THE PURCHASER
25
6.3
CONDITIONS TO OBLIGATIONS OF THE SELLER
25
     
ARTICLE VII GENERAL PROVISIONS
25
7.1
DEFINITIONS.
25
7.2
EXPENSES.
29
7.3
ENTIRE AGREEMENT; NO OTHER REPRESENTATIONS; NO THIRD PARTY BENEFICIARIES
29
7.4
AMENDMENT AND MODIFICATION
29
7.5
WAIVERS
29
7.6
SURVIVAL OF REPRESENTATION
29
7.7
NO ASSIGNMENT
30
7.8
NOTICES
30
7.9
GOVERNING LAW; JURISDICTION
30
7.10
SPECIFIC PERFORMANCE
31
7.11
WAIVER OF JURY TRIAL
31
7.12
SEVERABILITY
31
7.13
ATTORNEY FEES
31
7.14
COUNTERPARTS
31
7.15
CAPTIONS
31
7.16
FURTHER ASSURANCES
 




 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
Stock Purchase Agreement (this “Agreement”) dated as of June 2, 2014, by and
between BFC Surety Group, Inc., a Florida corporation (the “Seller”) and
SecureAlert, Inc., a Utah corporation (the “Purchaser”).  Certain capitalized
terms used in this Agreement are defined in Section 7.1 of this Agreement.
 
RECITALS
 
WHEREAS, the Seller is, or at the Closing will be, the sole record and
beneficial owner of all of the issued and outstanding equity interests of Emerge
Monitoring, Inc., a Florida corporation (“Emerge”), and Emerge is, or at the
Closing will be, the direct or indirect owner of all of the issued and
outstanding equity interests of Emerge Monitoring II, LLC, a Florida limited
liability company and wholly-owned subsidiary of Emerge (“Emerge LLC”), and a
majority of the equity interests of Integrated Monitoring Systems, LLC, a
Colorado limited liability company and subsidiary of Emerge LLC (“IMS”) (Emerge
LLC and IMS referred to collectively as the “Subsidiary Entities”); and
 
WHEREAS, the Purchaser desires to purchase from the Seller and the Seller
desires to sell to the Purchaser, all of the issued and outstanding equity
interests in Emerge, upon the terms and subject to the conditions set forth in
this Agreement (the “Sales Transaction”).


NOW, THEREFORE, in consideration of the foregoing recitals, and of the mutual
representations, warranties, covenants and agreements contained in this
Agreement and other valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
Purchase and Sale of Shares
 
1.1           Purchase and Sale.  On the basis of the representations,
warranties, and agreements contained in this Agreement, and subject to the terms
and conditions of this Agreement, the Seller shall sell, assign, transfer, and
deliver to the Purchaser, and the Purchaser shall purchase from the Seller at
the Closing, all of the issued and outstanding shares of capital stock of Emerge
(the “Shares”) solely in exchange for the Purchase Price (defined below),
payable as set forth in Section 1.3.
 
1.2           Purchase Price.  The aggregate purchase price for the Shares
(“Purchase Price”) shall be Seven Million Three Hundred and Sixty Thousand
Dollars ($7,360,000), to be paid in cash (“Cash Payment”) at Closing.
 
1.3           Payment of the Purchase Price at the Closing.  At the Closing, the
Purchaser shall pay the Purchase Price to the Seller in the Cash Payment, by
wire transfer of immediately available funds to a bank account designated in
writing by the Seller two days before the Closing Date.
 
1.4           The Closing. The closing of the Sales Transaction (the “Closing”)
shall take place at the offices of Purchaser at 150 W. Civic Center Drive, Suite
400 Sandy, Utah 84070, or such other place as the Seller and the Purchaser may
mutually agree, as soon as practicable after satisfaction or, to the extent
permitted hereunder, waiver of all of the conditions specified in Article VI, or
such other date as the Seller and the Purchaser may mutually agree in writing,
but in no event later than June 2, 2014 (the “Closing Date”).  The Closing may
be accomplished by the parties being present in person, or by agent, or
electronically by emailed pdf images and signatures being present or delivered
at the place of Closing.


 
1

--------------------------------------------------------------------------------

 
1.5           Deliveries at Closing.  At or prior to the Closing, the parties
hereto shall make the following deliveries:
 
(a)           The Purchaser shall deliver or cause to be delivered to the Seller
or such other individual or entity the Cash Payment in the manner set forth in
Section 1.3.
 
(b)           The Seller shall deliver or cause to be delivered to the
Purchaser:
 
(i)           certificates representing the Shares in proper form for transfer,
with all transfer and documentary taxes paid, and such assignments and other
instruments as shall be required to assign and transfer to the Purchaser all
right, title, and intent in and to all of Shares, free and clear of all Liens
 
(ii)           true and complete copies of (A) the articles of incorporation of
the Seller certified as of a recent date by the Secretary of State of the State
of Florida (“Florida Secretary”), together with a certificate dated as of the
Closing Date from the corporate secretary of the Seller (“Seller Secretary”) to
the effect that no amendment to its articles of incorporation have been made or
filed since the aforementioned date, (B) the bylaws of Seller, certified as of
the Closing Date by the Seller Secretary, and (C) a certificate of active status
(or the equivalent of good standing for each Acquired Entity’s respective state
of incorporation/organization), dated as of a date within five (5) days of the
Closing Date, with respect to the Seller issued by Florida Secretary;
 
(iii)           true and complete copies of (A) the respective articles of
incorporation or articles of organization for each of the Subsidiary Entities as
of a recent date by the Secretary of State of the applicable State of
incorporation for each entity, together with a certificate dated as of the
Closing Date from the corporate secretary of each of the Subsidiary Entities to
the effect that no amendment to the respective Articles of incorporation or
articles of organization have been made or filed since the aforementioned date,
(B) the bylaws or operating agreement, as applicable of each of the Subsidiary
Entities, certified as of the Closing Date by the corporate secretary of each
Subsidiary Entity, and (C) a certificate of good standing, dated as of the
Closing Date, with respect to each of the Subsidiary Entities issued by the
applicable Secretary of State.
 
(iv)           true and complete copies of resolutions, written consents, or
other corporate action taken by the board of directors of the Seller, certified
as of the Closing by the Seller Secretary approving and authorizing this
Agreement, the Sale Transaction, and all other transactions referenced in or
contemplated by this Agreement to which the Seller is a party, and approving the
execution, delivery, and performance of this Agreement, and all other documents
to be executed and delivered by the Seller with respect to or relating to this
Agreement, the Sales Transaction, and any of the other transactions referenced
in or contemplated by this Agreement  to which Seller is a party;
 
(v)           the executed officer certificate of the Seller specified in
Section 6.2(c) of this Agreement; and
 
(vi)           all other reasonable documents, instruments, and writings
required to be delivered by the Purchaser at or prior to the Closing pursuant to
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE II
 
Representations and Warranties of the Seller
 
Except as set forth in the disclosure schedules attached hereto (collectively,
the “Seller Disclosure Schedule”) (a disclosure or listing shall only be deemed
to be disclosed or listed in the section of the Seller Disclosure Schedule where
it is set forth, and shall not be deemed to be a disclosure or listing in any
other section of the Seller Disclosure Schedule unless expressly referenced
therein or incorporated by reference from another schedule within the Seller
Disclosure Schedule), the Seller hereby represents and warrants to the Purchaser
that the statements contained in this Article II are correct and complete as of
the date of this Agreement and as of the Closing Date (as though then made and
as though the Closing Date were substituted for the date of this Agreement
throughout this Article II), as follows:
 
2.1           Organization, Standing, and Power.
 
(a)           The Seller is a corporation, duly organized, validly existing, and
in active status under the laws of the State of Florida, and has the requisite
corporate authority to own, lease, or otherwise hold its properties and assets
and to carry on its business as it is now being conducted.
 
(b)           Emerge and each of the Subsidiary Entities (collectively, the
“Acquired Companies”) is duly organized, validly existing, and in active status
or good standing under the laws of its state or jurisdiction of incorporation or
organization, and has the requisite corporate or limited liability company
authority to own, lease, or otherwise hold its properties and assets and to
carry on its business as it is now being conducted.  Each of the Acquired
Companies is duly qualified to do business as a foreign corporation or entity,
as the case may be, and is in active status or good standing in each
jurisdiction where the character of the property owned, leased, or held by it or
the nature of its business makes such qualification necessary, except where all
failures to be so qualified in the aggregate would not have a Material Adverse
Effect on the Acquired Companies taken as a whole.
 
2.2           Authority.  The Seller has the requisite power and authority to
execute and deliver this Agreement, to carry out and perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. The execution, delivery, and performance by the Seller of this
Agreement and the consummation by the Seller of its obligations hereunder and
thereunder, including without limitation, and Sales Transaction, have been duly
authorized by all necessary action in respect thereof by the Seller.  This
Agreement has been duly executed and delivered on behalf of the Seller and,
assuming due and valid authorization, execution, and delivery thereof by the
Purchaser, each constitutes a legal, valid, and binding obligation of the Seller
enforceable against Seller in accordance with its terms (except to the extent as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights and
remedies generally and except that the availability of the equitable relief of
specific performance and injunctive relief is subject to equitable defenses and
to the discretion of the court before which any such proceedings may be brought
(the “Bankruptcy Exceptions”)).
 
2.3           No Conflict or Required Consents.
 
(a)           Neither the execution and delivery by the Seller of this
Agreement, nor the consummation by the Seller of the transactions contemplated
hereby or thereby, or compliance by the Seller with any of the terms or
provisions herein or therein, will: (i) conflict with or violate any provision
of the articles of incorporation, bylaws, or other applicable organizational or
governing documents of the Seller or any of the Acquired Companies,
(ii) violate, conflict with, constitute or result in a breach of any term,
condition, or provision of, or constitute a default (with or without notice or
the lapse of time, or both) under, or give rise to any right of termination,
cancellation, or acceleration of any obligation or the loss of any material
benefit under, or require a Consent pursuant to, or result in the creation of
any Lien upon any material assets or properties of the Acquired Companies
pursuant to any of the terms, provisions, or conditions of any loan or credit
agreement, note, bond, mortgage, indenture, deed of trust, license, agreement,
contract, lease, Permit, concession, franchise, plan, or other instrument or
obligation to which the Seller or any of the Acquired Companies is a party or by
which any of their respective  assets or properties may be bound or affected, or
(iii) conflict with or violate any judgment, order, writ, Injunction, decree, or
Law applicable to the Seller or any of the Acquired Companies or any of their
respective assets or properties; except in the case of clauses (ii) and (iii) of
this Section 2.3(a) for such violations, conflicts, breaches, defaults,
terminations, cancellations, accelerations, losses, or failures which would not,
individually or in the aggregate, have a Material Adverse Effect on the Sales
Transaction or on any of the Acquired Companies individually or taken as a
whole, and which would not prevent or materially delay the consummation of the
Sales Transaction.
 
 
3

--------------------------------------------------------------------------------

 
(b)           Neither the execution and delivery of this Agreement by the
Seller, nor the consummation by the Seller of the Sales Transaction will require
any notice to, registration, declaration, or filing by the Seller or any of the
Acquired Companies with, or Permit or Consent of, or any action by any court,
governmental, regulatory or administrative agency, commission, authority,
instrumentality, or other public body, domestic or foreign (a “Governmental
Entity”), except (i) in connection or compliance with the provisions of
applicable state and federal securities Laws, (ii) compliance with and filings
required under the HSR Act and comparable notifications or Laws of foreign
jurisdictions, and (iii) those that are required to be made the Purchaser, and
(iv) such notices, registrations, declarations, filings, Permits or Consents
which if not made or obtained would not have, individually or in the aggregate,
a Material Adverse Effect on any of the Acquired Companies  individually or
taken as a whole, or impair in any material respect the ability of the Seller to
perform its obligations under this Agreement, or prevent or materially delay the
consummation of the Sales Transaction.
 
2.4           Capitalization.
 
(a)           As of the date of this Agreement, the capitalization of each of
the Acquired Companies is as follows:
 
(i)            the authorized capital stock of Emerge consists of: (A) five
hundred (500) Class A common shares, par value $1.00 per share (“Class A Common
Shares”), (B) one hundred twenty-five (125) of Class B  common shares, par value
$1.00 per share (“Class B Common Shares”), and (C)  five hundred (500) preferred
shares, par value $1.00 per share (“Emerge Preferred Shares”), of which four
hundred-eighty (480) Emerge Preferred Shares and one hundred-twenty (120) Class
B Common Shares are issued and outstanding.  No Class A Common Shares are
outstanding and there are no treasury shares.  All of the issued and outstanding
Shares were duly authorized and are validly issued, fully paid and
nonassessable.
 
(ii)           the authorized capital or equity interests of Emerge LLC consists
solely of  100 units of a single class of limited liability company membership
interests (“Emerge Units”), all of which are issued and outstanding.  The Emerge
Units are the only authorized equity interests in Emerge LLC.  All of the issued
and outstanding Emerge Units were duly authorized and are validly issued
and  fully paid.
 
(iii)           the authorized capital or equity interests of IMS consists
solely of: (A)  One Million (1,000,000) Class A Common Units (“IMS Class A
Units”) and (B) One Hundred-Eighty Thousand (180,000) Class B Common Units (“IMS
Class B Units”), of which one million (1,000,000) IMS Class A Units and zero (0)
IMS Class B Units are issued and outstanding (the IMS Class A Units and IMS
Class B Units are referred to collectively as the “IMS Units”).  All of the
issued and outstanding IMS Units were duly authorized and are validly issued and
fully paid.
 
 
4

--------------------------------------------------------------------------------

 
(b) Except as set forth in Schedule 2.4(b) or as set forth in the operating
agreements of the Subsidiary Entities: (i) no shareholder or member of any of
the Acquired Companies, or any other person is entitled to preemptive rights
with respect to the purchase, sale, or issuance of securities by any of the
Acquired Companies, (ii) there are no outstanding or authorized options,
warrants, “phantom” stock or equity rights, agreements, subscriptions, calls,
demands, or other rights, commitments, or arrangements (written or oral, or
contingent or otherwise) of any character to purchase or acquire any shares or
other equity investments in any security directly or indirectly convertible into
or exchangeable or exercisable for, capital stock of or other equity interest in
any of the Acquired Companies (collectively, “Acquired Company Options”), (iii)
there are no outstanding obligations (contingent or otherwise) to issue any
Acquired Company Options or to issue or distribute any shares of the capital
stock or equity interests in, or assets of, any of the Acquired Companies, (iv)
there are no outstanding obligations (contingent or otherwise) of any of the any
of the Acquired Companies to purchase, redeem, or otherwise acquire any capital
stock of or any equity interests in any of the Acquired Companies, or of any of
them to pay any dividends or make any other distribution in respect thereof to
their respective securities holders, and (v) there are no voting trusts,
proxies, agreements, understandings, or similar arrangements among or with any
of the securities holders of any of the Acquired Companies with respect to the
voting of such securities.
 
2.5           Securities Ownership; Conveyance of Ownership.


(a)           As of the date of this Agreement, the Seller is the sole owner and
holder of record of all of the Shares free and clear of all Liens, taxes,
options, warrants, purchase rights, contracts, commitments, equities, claims,
demands, pre-emptive or similar rights, and of any other limitation or
restriction.  Upon payment of the Purchase Price in accordance with Section 1.3
hereof for the Shares and delivery to the Purchaser at Closing of certificates
or other instruments representing the Shares in accordance with Section
1.5(b)(i) hereof, the Purchaser will receive full ownership of the Shares,
representing all the equity interests of Emerge  and the Subsidiary Entities
(except for the 35% ownership of IMS owned by an entity owned by Brian Kirby
Phillips), free and clear of all Liens, pre-emptive or similar rights and any
other limitation or restriction, except those that arise under federal and state
securities Laws.
 
(b)           Emerge is the sole owner and holder of record of all of the issued
and outstanding Emerge Units free and clear of all Liens, taxes, options,
warrants, purchase rights, contracts, commitments, equities, claims, demands,
pre-emptive or similar rights, and of any other limitation or restriction.
 
(c)           Except as set forth in Schedule 2.5(c), Emerge LLC is the owner
and holder of record of 65% of the issued and outstanding IMS Units, free and
clear of all Liens, taxes, options, warrants, purchase rights, contracts,
commitments, equities, claims, demands, pre-emptive or similar rights, and of
any other limitation or restriction.
 
2.6           Subsidiaries.  Other than the Subsidiary Entities, none of the
Acquired Companies has any Subsidiaries nor do any of them own, directly or
indirectly, any capital stock of or equity interests in any corporations,
partnership, or other Person.


 
5

--------------------------------------------------------------------------------

 
2.7           Financial Statements.  The Seller has delivered to the Purchaser
copies of the AC Financial Statements of each of the Acquired Companies for (a)
the fiscal years ended 2013, (b) the interim period ended April 30, 2014, and
(c) consolidated AC Financial Statements for the fiscal year ended December 31,
2013 and the interim period ended April 30, 2014  Each of the AC Financial
Statements have been prepared from, and are in accordance with, in each case,
the books and records of such Acquired Company, and fairly present in accordance
with United States generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the period involved (or except as may be stated in the
notes thereto) the financial position and the results of operations and cash
flows (and changes in financial position, if any) of the Acquired Company to
which they relate as of the times and for the periods referred to therein,
subject, in case of unaudited financial statements, the absence of certain
footnotes and, with respect to interim unaudited financial statements, to normal
and recurring year-end adjustments (which will not be material individually or
in the aggregate).  The Purchaser has been provided with certain financial
forecasts with respect to the performance of certain of the Acquired Companies
(“Forecasts”).  The Seller makes no representation or warranty with respect to
the accuracy of the Forecasts, as actual results are likely to vary
substantially.  Each of the AC Financial Statements, including in each case, any
related notes or schedules:  (i) is true, complete, and correct as of their
respective dates, (ii) were, or if dated after the date of this Agreement will
be, prepared in accordance with GAAP, and (C) fairly presents the financial
position, the results of operations, changes in shareholders’ equity, and
statements of cash flows of the Acquired Companies on a consolidated basis as of
the dates and for the periods indicated.
 
2.8           Absence of Certain Changes or Events  Except as set forth in
Schedule 2.8, since December 31, 2013 (the “AC Balance Sheet Date”):  (i) each
of the Acquired Companies has conducted its business in all material respects
only in the ordinary course and in a manner consistent with past practices, and
(ii) there has not occurred, and there is not currently existing any
circumstance, event, change, development, or occurrence which has had,
individually or in the aggregate, a Material Adverse Effect on any of the
Acquired Companies, individually or taken as a whole.   Without limiting the
generality of the foregoing, since the AC Balance Sheet Date:
 
(a)           none of the Acquired Companies has sold, leased, transferred, or
assigned any material assets, tangible or intangible, outside the ordinary
course of business;
 
(b)           none of the Acquired Companies has entered into any material
agreement, contract, lease, or license outside the ordinary course of business;
 
(c)           no party (including any of the Acquired Companies) has
accelerated, terminated, made material modifications to, or canceled any
material agreement, contract, lease, or license to which any of the Acquired
Companies is a party or by which any of them is bound outside the ordinary
course of business;
 
(d)           none of the Acquired Companies has imposed any Lien upon any of
its assets, tangible or intangible;
 
(e)           none of the Acquired Companies has made any material capital
expenditures outside the ordinary course of business;
 
(f)           none of the Acquired Companies has made any material capital
investment in, or any material loan to, any other person outside the ordinary
course of business;
 
 
6

--------------------------------------------------------------------------------

 
(g)           the Acquired Companies have not created, incurred, assumed, or
guaranteed more than $50,000.00 in aggregate indebtedness for borrowed money and
capitalized lease obligations;
 
(h)           none of the Acquired Companies has granted any license or
sublicense of any material rights under or with respect to any Intellectual
Property outside the ordinary course of business;
 
(i)           there has been no change made or authorized in the charter,
articles, bylaws, limited liability company operating agreement, or any other
organizational document of any of the Acquired Companies;
 
(j)           none of the Acquired Companies has issued, sold, or otherwise
disposed of any of its capital stock or other equity securities, or granted any
options, warrants, or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of its equity securities;
 
(k)           none of the Acquired Companies has declared, set aside, or paid
any dividend or made any distribution with respect to its equity securities
(whether in cash or in kind) or redeemed, purchased, or otherwise acquired any
of its equity securities;
 
(l)           none of the Acquired Companies has experienced any material
damage, destruction, or loss (whether or not covered by insurance) to its
property;
 
(m)           none of the Acquired Companies has made any loan to, or entered
into any other transaction with, any of its directors, officers, and employees
outside the ordinary course of business;
 
(n)           none of the Acquired Companies has entered into any employment
contract or collective bargaining agreement, written or oral, or modified the
terms of any existing such contract or agreement;
 
(o)           none of the Acquired Companies has granted any increase in the
base compensation of any of its directors, officers, and employees outside the
ordinary course of business;
 
(p)           none of the Acquired Companies has adopted, amended, modified, or
terminated any bonus, profit sharing, incentive, severance, or other plan,
contract, or commitment for the benefit of any of its directors, officers, and
employees (or taken any such action with respect to any other employee benefit
plan);
 
(q)           none of the Acquired Companies has made any other material change
in employment terms for any of its directors, officers, and employees outside
the ordinary course of business; and
 
(r)           none of the Acquired Companies has committed to any of the
foregoing.
 
2.9           No Undisclosed Liabilities. There are no liabilities or
obligations of any nature (whether accrued or unaccrued, whether known or
unknown, whether absolute or contingent, whether asserted or unasserted, whether
liquidated or unliquidated, whether due or to become due) required by GAAP to be
recognized or disclosed on a balance sheet of any of the Acquired Companies or
in the notes thereto that are not reflected in the AC Balance Sheet of the
Acquired Company to which they relate or disclosed in the footnotes thereto,
except for those obligations and liabilities that (a) were incurred in the
ordinary course of business consistent with past practice since the AC Balance
Sheet Date, (b) have arisen under this Agreement or in connection with the Sales
Transaction, (c) are contained in the Seller Disclosure Schedule, or (d) as
would not, individually or in the aggregate, have a Material Adverse Effect on
any of the Acquired Companies, individually or taken as a whole.
 
 
7

--------------------------------------------------------------------------------

 
2.10         Taxes.  Except as set forth in Schedule 2.10:
 
(a)           Each of the Acquired Companies has filed or caused to be filed in
a timely manner (within applicable extension periods) all Tax Returns required
to be filed by it, all such Tax Returns were correct and complete in all
material respects, no Acquired Company is the beneficiary of any extension of
time within which to file any Tax Return, and all Taxes due on such Tax Returns
have been timely paid in full (or there has been paid on their behalf), or (in
the case of any Taxes that are being contested in good faith by appropriate
proceedings) adequate reserves have been established in amounts sufficient to
pay all material Taxes as reflected on the AC Financial Statements of such
Acquired Company, that are due and payable or are to become due and payable and
for which such Acquired Company is liable;


(b)           No material Tax Liens have been filed, except for Liens for Taxes
not yet due or for Taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established on the
applicable AC Financial Statements;


(c)           No deficiencies or claims for any material Taxes have been
proposed, asserted or assessed in writing against or with respect to any of the
Acquired Companies (and are currently pending).


(d)           No Federal, state, local or foreign Audits (as hereinafter
defined) are pending with regard to any Taxes or Tax Return of any of the
Acquired Companies and no taxing authority has given written interest to
commence any such Audit;


(e)           None of the Acquired Companies has granted any request, agreement,
consent or waiver to extend the statutory period of limitations applicable to
the assessment of any Tax with respect to any Tax Return of any Acquired
Company;


(f)           None of the Acquired Companies is delinquent in any local, state,
federal or international tax filings; nor is any of the Acquired Companies
subject to or under Audit of any taxing or governmental authority.


“Audit” means any audit, assessment, or other examination relating to Taxes by
any tax authority or any judicial or administrative proceedings relating to
Taxes; and;


(g)           Notwithstanding any other representation or warranty made by the
Seller in this Article II or elsewhere in this Agreement, the representations
and warranties set forth in this Section 2.10 constitute the only
representations and warranties of the Seller with respect to Tax matters.


2.11         Commitments and Contracts.
 
(a)           Schedule 2.11 attached hereto sets forth a true, complete and
correct list of all contracts and other agreements to which any Acquired Company
is a party which involve consideration or payments in excess of $25,000.00 or
which are otherwise material to the business of any of the Acquired Companies
(the “AC Material Contracts”).
 
(b)           Except for such defaults which, individually or in the aggregate,
would not have a Material Adverse Effect on any of the Acquired Companies
individually or taken as a whole, (i) to the Knowledge of the Seller, none of
the Acquired Companies is in material breach or violation of, or is in material
default under any AC Material Contract, nor, to the Knowledge of the Seller, are
any other parties to such agreements in material default, and no party has
repudiated any material provision of the agreement, and (ii) to the Knowledge of
Seller, no act, omission or event has occurred which, with notice or lapse of
time or both, would constitute a material default under any material term or
provision of any such contract or agreement, or permit termination,
modification, or acceleration, under the agreement.  To the Knowledge of Seller,
each of the AC Material Contracts is legal, valid, binding, enforceable, and in
full force and effect.


 
8

--------------------------------------------------------------------------------

 
(d)           Seller, Emerge and/or the Subsidiary Entities have executed and
paid any and all bonuses and other compensation earned and payable as of the
Closing Date by, or owed, promised or contractually obligated to be paid as of
the Closing Date to Derek Cassell, Kirby Phillips, Jim Walker and Tom Van Houten
or any other employees, consultants, shareholders, members, officers, or
directors of Seller, Emerge or the Subsidiary Entities.  Furthermore Seller
represents that and the Purchaser shall have no liability for any bonuses or
other compensation to the forgoing individuals or entities for the time prior to
and through the Closing Date.


2.12          Compliance with Laws; No Violations.
 
(a)           Each of the Acquired Companies holds all permits, licenses,
variances, certificates, filings, franchises, notices, rights, and Consents of
and from all Governmental Entities (collectively, “Permits”) necessary for them
to own, lease, and operate their respective assets and properties and to
lawfully carry on their respective businesses as now conducted, except for such
Permits, the absence of which, would not have a Material Adverse Effect on any
of the  Acquired Companies individually or taken as a whole.  No representation
is made as to whether the Purchaser will be required to obtain its own Permits
on and after the Closing Date to own or hold under lease and operate the
Acquired Companies.  All material Permits are in full force and effect, and (ii)
each of the Acquired Companies is in substantial compliance with all conditions
and requirements of such Permits and all rules and regulations relating thereto.
 
(b)           Except as set forth in Schedule 2.12, none of the Acquired
Companies is presently in conflict with, or in default under, or in violation
of, (i) its articles of incorporation, bylaws, limited liability company
agreement or other applicable organizational or governing documents, or (ii)
except for conflicts, defaults, or violations that will not, individually or in
the aggregate, have a Material Adverse Effect on any of the Acquired Companies,
individually or taken as a whole, any Law, Permit, order, judgment, writ,
Injunction, or decree applicable to any of the Acquired Companies or by which
the assets or properties of any of the Acquired Companies are bound or affected,
and no claim is pending or, to the Knowledge of the Seller, threatened with
respect to such matters.
 
(c)           None of the Acquired Companies has received any oral or written
notification or communication from any Governmental Entity: (i) asserting that
any of the Acquired Companies is not in compliance with any Laws, Permits,
orders, judgments, writs, Injunctions, or decrees which such Governmental Entity
enforces, which as a result of such non-compliance would have, individually or
in the aggregate, a Material Adverse Effect on any of the Acquired Companies,
taken individually or as a whole, or (ii) threatening to terminate, revoke,
cancel, or reform any material Permit.
 
(d)    This Section 2.12 does not related to Intellectual Property.


2.13         No Litigation. Except as set forth in Schedule 2.12, as of the date
of this Agreement there are no suits, claims, actions, or proceedings,
including, without limitation, arbitration proceeding or alternative dispute
resolution proceeding against any of the Acquired Companies or their respective
properties or assets, and to the Knowledge of the Seller and the managers,
directors and officers of the Acquired Entities, no such suits, claims, actions
or proceedings are pending or have been threatened.  None of the Acquired
Companies is subject to any judgment, order, writ, Injunction or decree of any
Governmental Entity or arbitration tribunal that would, individually or in the
aggregate, have a Material Adverse Effect on the Acquired Companies individually
or taken as a whole or which would materially impair, delay, or prevent the
consummation of the Sales Transaction.


 
9

--------------------------------------------------------------------------------

 
2.14         Employee Benefit Plans; ERISA.


(a)           Schedule 2.14(a) attached hereto contains a true and complete list
(i) of each deferred compensation and each incentive compensation, equity
compensation plan, “welfare” plan, fund or program within the meaning of section
3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); “pension” plan, fund or program (within the meaning of section 3(2)
of ERISA); and (ii) each other employee benefit plan or fund, and each other
material employee program, agreement or arrangement, in each case, that is
sponsored, maintained or contributed to or required to be contributed to by any
of the Acquired Companies, for the benefit of any employee or former employee of
any of the Acquired Companies (the “AC Plans”).


(b)           None of the Acquired Companies maintains or contributes to any AC
Plan that is subject to Title IV or ERISA.


(c)           Each AC Plan conforms in all material respects with and has been
operated and administered in all material respects in accordance with its terms
and applicable Law, including but not limited to ERISA and the Code.


(d)           Except as set forth in Schedule 2.14(d) attached hereto, the
consummation of the Sale Transaction will not, either alone or in combination
with another event, (i) entitle any current or former employee or officer of any
of the Acquired Companies or any ERISA Affiliate to severance pay, unemployment
compensation or any other payment, except as expressly provided in this
Agreement, or (ii) accelerate the time of payment or vesting, or increase the
amount of compensation due any such employee or officer.


(e)           There are no pending, or, to the Knowledge of the Seller,
threatened or anticipated claims by or on behalf of any Seller Plan, by any
employee or beneficiary covered under any such Plan, or otherwise involving any
such Plan (other than routine claims for benefits), which would have,
individually or in the aggregate, a Material Adverse Effect on the Acquired
Companies taken as a whole.


(f)            Each of the Acquired Companies has made all payments due from it
to date with respect to the AC Plans.


(g)           Each group health plan of each of the Acquired Companies has been
operated in material compliance with the provisions of COBRA and HIPAA.


(h)           Notwithstanding any other representation or warranty made by the
Seller in this Article II or elsewhere in this Agreement, the representations
and warranties set forth in this Section 2.14 constitute the only
representations and warranties of the Seller with respect to ERISA matters.


2.15          Intellectual Properties.


 
10

--------------------------------------------------------------------------------

 
(a)           The Acquired Companies own or have the right to use pursuant to
license, sublicense, agreement, or permission all Intellectual Property
necessary for the operation of the businesses of the Acquired Companies as
presently conducted and as presently proposed to be conducted.  Each item of
Intellectual Property owned or used by any of the Acquired Companies immediately
prior to the Closing hereunder will be owned or available for use by the
Acquired Companies on identical terms and conditions immediately subsequent to
the Closing hereunder.  Each of the Acquired Companies has taken reasonably
necessary and desirable action to maintain and protect each item of Intellectual
Property that it owns or uses.


(b)           To the Knowledge of the Seller and the managers, directors,
officers (and employees with responsibility for Intellectual Property matters)
of the Seller or the Acquired Companies, none of the Acquired Companies has
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties, and none of the
Seller and the managers, directors and officers (and employees with
responsibility for Intellectual Property matters) of the Acquired Companies has
ever received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that any of the Acquired Companies must license or refrain from using any
Intellectual Property rights of any third party).  To the Knowledge of any of
the Seller and the managers, directors and officers (and employees with
responsibility for Intellectual Property matters) of the Acquired Companies, no
third party has interfered with, infringed upon, misappropriated, or otherwise
come into conflict with any Intellectual Property rights of any of the Acquired
Companies.


(c)           Schedule 2.15(c) attached hereto identifies each patent or
registration which has been issued or assigned to any of the Acquired Entities
with respect to any of its Intellectual Property, identifies each pending patent
application or application for registration which any of the Acquired Entities
has made with respect to any of its Intellectual Property, and identifies each
license, agreement, or other permission which any of the Acquired Entities has
granted to any third party with respect to any of its Intellectual Property
(together with any exceptions).  The Seller has delivered to the Purchaser
correct and complete copies of all such patents, registrations, applications,
licenses, agreements, and permissions (as amended to date) in the possession of
Seller or the Acquired Companies and has made available to the Purchaser correct
and complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item in the possession of Seller or the
Acquired Companies.  Schedule 2.15(c) attached hereto also identifies each trade
name or unregistered trademark denominated and used as such and used by any of
the Acquired Companies in connection with any of its businesses.  Schedule
2.15(c) attached hereto also identifies all software and firmware owned,
licensed, developed or assigned to the Acquired Companies and represents that it
has the legal right to such Intellectual Property and the right to transfer the
same to Purchaser.  With respect to each item of Intellectual Property required
to be identified in Schedule 2.15(c):


(i)           the Acquired Companies possess all right, title, and interest in
and to all software, firmware and other items, free and clear of any Lien,
license, or other restriction, including all shrink-wrap licenses that have a
value of less than $500;


(ii)           to the Knowledge of Seller and the managers, directors and
officers (and employees with responsibility for Intellectual Property matters)
of the Acquired Companies the item is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge;


(iii)           no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of any of the Seller
and the managers, directors and officers (and employees with responsibility for
Intellectual Property matters) of the Acquired Companies, is threatened which
challenges the legality, validity, enforceability, use, or ownership of the
item; and


 
11

--------------------------------------------------------------------------------

 
(iv)           none of the Acquired Companies has ever agreed to indemnify any
Person for or against any interference, infringement, misappropriation, or other
conflict with respect to the item.


(d)           Section 2.15(d) of the Disclosure Schedule identifies each item of
Intellectual Property having a value of greater than $5,000 that any third party
owns and that any of the Acquired Entities uses pursuant to license, sublicense,
agreement, or permission.  The Seller has delivered to the Purchaser correct and
complete copies of all such licenses, sublicenses, agreements, and permissions
(as amended to date).  With respect to each item of Intellectual Property
required to be identified in Schedule 2.15(d) of the Disclosure Schedule:


 (i)           the license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect and
assignable to Purchaser;


(ii)           the license, sublicense, agreement, or permission will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby;


(i)           to the Knowledge of the Seller and the managers, directors and
officers (and employees with responsibility for Intellectual Property matters)
of the Acquired Companies no party to the license, sublicense, agreement, or
permission is in breach or default, and no event has occurred which with notice
or lapse of time would constitute a breach or default or permit termination,
modification, or acceleration thereunder;


(ii)           to the Knowledge of the Seller and the managers, directors and
officers (and employees with responsibility for Intellectual Property matters)
of the Acquired Companies no party to the license, sublicense, agreement, or
permission has repudiated any provision thereof;


(iii)           with respect to each sublicense, the representations and
warranties set forth in subsections (i) through (ii) above are true and correct
with respect to the underlying license;


(iv)           to the Knowledge of the Seller and the managers, directors and
officers (and employees with responsibility for Intellectual Property matters)
of the Acquired Companies the underlying item of Intellectual Property is not
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge;


(v)           no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the knowledge of any of the Seller
and the managers, directors and officers (and employees with responsibility for
Intellectual Property matters) of the Acquired Companies, is threatened which
challenges the legality, validity, or enforceability of the underlying item of
Intellectual Property; and


(vi)           none of the Acquired Companies has granted any sublicense or
similar right with respect to the license, sublicense, agreement, or permission.


(e)           To the knowledge of any of the Seller and the managers, directors
and officers (and employees with responsibility for Intellectual Property
matters) of the Acquired Companies, none of the Acquired Companies will
interfere with, infringe upon, misappropriate, or otherwise come into conflict
with, any Intellectual Property rights of third parties as a result of the
continued operation of its businesses as presently conducted and as presently
proposed to be conducted.


 
12

--------------------------------------------------------------------------------

 
(f)            None of the Seller and the managers, directors and officers (and
employees with responsibility for Intellectual Property matters) of the Acquired
Companies has any knowledge of any new products, inventions, procedures, or
methods of manufacturing or processing that any competitors or other third
parties have developed which reasonably could be expected to supersede or make
obsolete any product or process of any of the Acquired Companies.


2.16         Real and Personal Property and Condition of Assets.


(a)           Set forth Schedule 2.16 attached hereto is a true, complete, and
correct list of all real property owned or leased by any of the Acquired
Companies, which list indicates whether such property is owned or leased and
which Acquired Company owns or leases such property.  All of the real property
which is identified as owned in Schedule 2.16 is held in fee simple by the
Acquired Company listed as owner thereof.


(b)           Each of the Acquired Companies has good and marketable title to,
or valid leasehold interests in, all properties and assets used by them, located
on their premises or reflected on the Balance Sheet of such Acquired Company or
thereafter acquired, (except for properties or assets sold or otherwise disposed
of in the ordinary course since the date thereof), in each case free and clear
of all Liens, except for (i) Liens disclosed in the Disclosure Schedule,
(ii) Liens or imperfections of title which are not, individually or in the
aggregate, material in character, amount or extent and which do not materially
detract from the value or interfere with the contemplated use of the assets
subject thereto or affected thereby, (iii) statutory Liens securing payments not
yet due or delinquent, (iv) Liens for current Taxes not yet due and payable
(clauses (i) through (iv) collectively, “Permitted Liens”).


(c)           Each of the Acquired Companies is in substantial compliance with
the terms of all material leases to which it is a party, except for instances of
non-compliance as would not, individually or in the aggregate, have a Material
Adverse Effect on the Acquired Companies taken as a whole.  Each of the Acquired
Companies enjoys peaceful and undisturbed possession under all such leases,
except as would not, individually or in the aggregate, have a Material Adverse
Effect on any of the Acquired Companies individually or taken as a whole.


2.17         Insurance. The insurance policies of each of the Acquired Companies
are in full force and effect, and with respect to all policies, all premiums
payable with respect to all periods up to and including the Closing Date have
been, or will be, fully paid if an when due (other than retroactive or
retrospective premium adjustments that are not yet, but may be, required to be
paid with respect to any period ending prior to the Closing Date).  Except as
set forth in Schedule 2.17 attached hereto, no material insurance policy of any
of the Acquired Companies has been cancelled within two years prior to the date
hereof, and none of the Acquired Companies has received any notice from any
insurance carrier that: (i) such insurance will be cancelled or terminated or
that coverage thereunder will be reduced or eliminated, or (ii) premium costs
with respect to such policies of insurance will be substantially
increased.  Each of the policies will cover the Acquired Companies for acts or
omissions that occurred prior to the Closing, to the extent that any such claims
arising from such acts or omissions would have otherwise been covered by such
insurance policies whether or not the Sales Transaction occurred.
 
2.18         Environmental Matters. Except as disclosed in Schedule 2.18
attached hereto, to the knowledge of the Seller, there is no suit, claim,
action, or proceeding pending or threatened before any Governmental Entity or
other forum in which any of the Acquired Companies or any Participation Facility
or Loan Property of any of the Acquired Companies has been or, with respect to
threatened proceedings, may be named as a defendant or a potentially responsible
party (i) for alleged noncompliance (including by any predecessor) with any
Environmental Law, or (ii) relating to the release into the environment of any
Hazardous Material in violation of applicable law, whether or not occurring at,
on, under, or involving a site owned, leased, or operated by any of the Acquired
Companies, or any of their Participation Facilities or Loan Properties.  To the
knowledge of the Seller, except as disclosed in Schedule 2.18, no notice,
notification, demand, request for information, citation, summons, or order has
been received, no complaint has been filed, no penalty has been assessed, and no
investigation or review is pending or, to the knowledge of Seller, is threatened
by any Governmental Entity or other person relating to or arising out of any
Environmental Law.
 
 
13

--------------------------------------------------------------------------------

 
(b)           Except as disclosed in Schedule 2.18 attached hereto, to the
knowledge of Seller, there have been no releases of Hazardous Material in
violation of any Environmental Law, in, on, under, or affecting any current or
previously owned or leased real properties of any of the Acquired Companies, or
any Participation Facility or any Loan Property of any of the Acquired
Companies, except where such release does not and would not have, individually
or in the aggregate, a Material Adverse Effect on any of the Acquired Companies
individually or taken as a whole.
 
2.19         Brokers. The Seller has not employed or engaged any agent, finder,
investment banker, financial advisor or other intermediary or incurred any
liability for any financial advisory services, brokerage fees, commissions, or
finder’s fees, and no broker or finder has acted directly or indirectly for any
of the Acquired Companies in connection with this Agreement or the transactions
contemplated hereby.


2.20         Notes and Accounts Receivable.  All notes and accounts receivable
of the Acquired Companies are reflected properly on their books and records, are
valid receivables subject to no setoffs or counterclaims, are current and
collectible, and will be collected in accordance with their terms at their
recorded amounts, subject only to the reserve for bad debts set forth on the
face of the balance sheets included in the AC Financial Statements (rather than
in any notes thereto) as adjusted for operations and transactions through the
Closing Date in accordance with the past custom and practice of the Acquired
Companies.


2.21         Powers of Attorney.  There are no material outstanding powers of
attorney executed on behalf of any of the Acquired Companies.


2.22         Product Warranty.  To the Knowledge of Seller, substantially all of
the products manufactured, sold, leased, and delivered by the Acquired Companies
have conformed in all material respects with all applicable contractual
commitments and all express and implied warranties, and none of the Acquired
Companies has any known, asserted, or contingent material liability material
liability (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due) for replacement or repair
thereof or other damages in connection therewith, subject only to the reserve
for product warranty claims set forth on the face of the most recent balance
sheet included in the AC Financial Statements (rather than in any notes thereto)
as adjusted for operations and transactions through the Closing Date in
accordance with the past custom and practice of the Acquired
Companies.  Substantially all of the products manufactured, sold, leased, and
delivered by the Acquired Companies are subject to standard terms and conditions
of sale or lease.  Schedule 2.22 attached hereto includes copies of the sample
standard terms and conditions of sale or lease for each of the Acquired
Companies (containing applicable guaranty, warranty, and indemnity provisions).


 
14

--------------------------------------------------------------------------------

 
2.23         Product Liability.  To the Knowledge of the Seller, none of the
Acquired Companies has any material liability (whether known, or unknown,
whether asserted, or unasserted, whether absolute or contingent material
liability, whether accrued or unaccrued, whether liquidated or unliquidated, and
whether due or to become due) arising out of any injury to individuals or
property as a result of the ownership, possession, or use of any product
manufactured, sold, leased, or delivered by any of the Acquired Companies.


2.24         Employees.  Except as disclosed in Schedule 2.24 of the Seller’s
Disclosure Schedule, to the Knowledge of the Seller and the managers, directors
and officers of each of the Acquired Companies, no executive, key employee, or
significant group of employees plans to terminate employment with any of the
Acquired Companies within 6 months of Closing.  To the Knowledge of the Seller,
none of the Acquired Companies is a party to or bound by any collective
bargaining agreement, nor has any of them experienced any strike or material
grievance, claim of unfair labor practices, or other collective bargaining
dispute within the past three years.  To the Knowledge of the Seller, none of
the Acquired Companies has committed any material unfair labor practice, and
none.  None of the Seller and the managers, directors and officers of the
Acquired Companies has any knowledge of any organizational effort presently
being made or threatened by or on behalf of any labor union with respect to
employees of any of the Acquired Companies.


2.25         Guaranties.  None of the Acquired Companies is a guarantor or
otherwise is responsible for any liability or obligation (including
indebtedness) of any other Person.


2.26         Disclosure.  The representations and warranties contained in this
Article II do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Article II not misleading.


2.27         Disclaimer. The Company shall not be deemed to have made to the
Purchaser any representation or warranty other than as expressly made in
Sections 2.1 through 2.26 hereof.  Except as covered by an express
representation or warranty contained in Sections 2.1 through 2.26 hereof, the
Seller makes no representation or warranty to the Purchaser with respect to: (a)
any Projections, estimates, or budgets heretofore delivered to or made available
to the Purchaser of future revenues, expenses, or expenditures or future results
of operations (including, without limitation, the Forecasts); or (b) any other
information or documents made available to the Purchaser or its counsel,
accountants, agent, advisors, or representatives.


ARTICLE III
 
Representations and Warranties of the Purchaser
 
Purchaser hereby represents and warrants to the Seller that the statements
contained in this Article III are correct and complete as of the date of this
Agreement and as of the Closing Date (as though then made and as though the
Closing Date were substituted for the date of this Agreement throughout this
Article III) as follows:
 
3.1           Organization, Standing, and Power. The Purchaser is a corporation
duly organized, validly existing, and in active status under the laws of the
State of Utah, and has the requisite corporate authority to own, lease, or
otherwise hold its properties and assets and to carry on its business as it is
now being conducted.  The Purchaser is duly qualified to do business as a
foreign corporation or entity, as the case may be, and is in active status or
good standing in each jurisdiction where the character of the property owned,
leased, or held by it or the nature of its business makes such qualification
necessary, except where all failures to be so qualified in the aggregate would
not have a Material Adverse Effect on the Purchaser.  The Purchaser has
furnished to the Seller prior to the date of this Agreement a complete and
correct copy of the Company’s certificate of incorporation (“Certificate of
Incorporation”) and bylaws (“Bylaws”), and such Certificate of Incorporation and
Bylaws are in full force and effect.
 
 
15

--------------------------------------------------------------------------------

 
3.2           Authority. The Purchaser has the requisite power and authority to
execute and deliver this Agreement, to carry out and perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. The execution, delivery, and performance by the Purchaser of this
Agreement, and the consummation by the Purchaser of its obligations hereunder
and thereunder, including without limitation, and Sales Transaction, have been,
or will be prior to the Closing, duly authorized by all necessary action in
respect thereof by the Purchaser.  This Agreement have been, or will be prior to
the Closing, duly executed and delivered on behalf of the Purchaser and,
assuming due and valid authorization, execution, and delivery thereof by the
Seller or the other parties thereto, each constitutes a legal, valid, and
binding obligation of the Purchaser enforceable against Purchaser in accordance
with its terms (except to the extent of the Bankruptcy Exceptions).
 
3.3           No Conflict or Required Consents.
 
(a)           Neither the execution and delivery by the Purchaser of this
Agreement, nor the consummation by the Purchaser of the transactions
contemplated hereby or thereby, or compliance by the Purchaser with any of the
terms or provisions herein or therein, will: (i) conflict with or violate any
provision of the articles of incorporation, bylaws, or other applicable
governing documents of the Purchaser, (ii) violate, conflict with, constitute or
result in a breach of any term, condition, or provision of, or constitute a
default (with or without notice or the lapse of time, or both) under, or give
rise to any right of termination, cancellation, or acceleration of any
obligation or the loss of any material benefit under, or require a Consent
pursuant to, or result in the creation of any Lien upon any material assets or
properties of the Purchaser pursuant to any of the terms, provisions, or
conditions of any loan or credit agreement, note, bond, mortgage, indenture,
deed of trust, license, agreement, contract, lease, Permit, concession,
franchise, plan, or other instrument or obligation to which the Purchaser is a
party or by which any of their respective material assets or properties may be
bound or affected, or (iii) conflict with or violate any judgment, order, writ,
Injunction, decree, or material Law applicable to the Purchaser or any of its
assets or properties; except in the case of clauses (ii) and (iii) of this
Section 3.3(a) for such violations, conflicts, breaches, defaults, terminations,
cancellations, accelerations, losses, or failures which would not, individually
or in the aggregate, have a Material Adverse Effect on the Sales Transaction or
on the Purchaser, and which would not prevent or materially delay the
consummation of the Sales Transaction.
 
(c)           To the Knowledge of the Purchaser, neither the execution and
delivery of this Agreement by the Purchaser, nor the consummation by the
Purchaser of the Sales Transaction will require any notice to, registration,
declaration, or filing by the Purchaser with, or Permit or Consent of, or any
action by any Governmental Entity, except (i) in connection or compliance with
the provisions of applicable state and federal securities Laws, and (ii) notices
to or filings with the Internal Revenue Service, or the Pension Benefit Guaranty
Corporation with respect to any employee benefit plans, or under the HSR Act.
 
3.4           Capitalization.  The authorized capital stock of the Purchaser
consists of 15,000,000 shares of Purchaser Common Stock and 85,000 shares of
preferred stock, $0.0001 per share (“Purchaser Preferred Stock”).  As of May 14,
2014, (i) 0 shares of 8% Series D Preferred Stock are issued and outstanding,
which shares of Series D Preferred Stock is the only issued and outstanding
shares of Preferred Stock, (ii)10,079,171 shares of Purchaser Common Stock are
issued and outstanding, and no shares of Purchaser Common Stock are held as
treasury shares, and (iii) 53,444 shares of Purchaser Common Stock were reserved
for issuance pursuant to the Purchaser Option Plans.  All of the outstanding
shares of the Purchaser’s capital stock are, and all shares of Purchaser Common
Stock which may be issued pursuant to the exercise of outstanding options to
purchase Purchaser Common Stock will be, when issued in accordance with the
respective terms and conditions specified in the instruments pursuant to which
they are issuable, duly authorized, validly issued, fully paid and
non-assessable.
 
 
16

--------------------------------------------------------------------------------

 
3.5           Purchaser Subsidiaries. Except as disclosed in Section 3.5 of the
Purchaser Disclosure Schedule, the list of Subsidiaries of the Purchaser filed
by the Purchaser with its most recent Purchaser SEC Document (as defined in
Section 3.6 of this Agreement) on Form 10-K for the fiscal year ended September
30, 2013 (or incorporated therein by reference) is a true and complete list of
all of the Subsidiaries of the Purchaser.  The Purchaser or one of its
Subsidiaries owns all of the issued and outstanding shares of capital stock of
each of the Subsidiaries of the Purchaser.
 
3.6           Purchaser SEC Documents.
 
(a)           The Purchaser has filed all registration statements, forms,
reports and other documents required to be filed by the Purchaser with the SEC
since October 1, 2011 (all such documents, including those that may be filed
after the date of this Agreement, together with all information incorporated by
reference therein in accordance with applicable SEC regulations, are
collectively referred to in this Agreement as the “Purchaser SEC Documents”);
except where the failure to timely file would not have a Material Adverse Effect
on the Purchaser.
 
 (b)           As of their respective filing dates or effective dates, as
appropriate, each of the Purchaser SEC Documents and the certifications provided
therewith, complied in all material respects with the applicable requirements of
the Securities Act, or the Securities Exchange Act of 1934, as amended
(“Exchange Act”), as the case may be, and SOX, and the rules and regulations
promulgated thereunder.  No Purchaser SEC Document or the certifications
provided therewith, as of its filing date or effective date, as appropriate,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading (except to the
extent corrected, amended, revised, or superseded by a Purchaser SEC Document
filed prior to the date of this Agreement).  The Purchaser has furnished to the
Seller prior to the date of this Agreement copies of all comment letters
received by the Company from the SEC since October 1, 2011 relating to the
Purchaser SEC Documents, together with all written responses of the Company
thereto.  There are no outstanding or unresolved comments in any such comment
letters received by the Purchaser from the SEC.  As of the date of this
Agreement, to the knowledge of the Purchaser, none of the Purchaser SEC
Documents is the subject of any ongoing review by the SEC.  None of the
Purchaser Subsidiaries is required to file or submit any forms, reports, or
other documents with the SEC.
 
3.7           Financial Statements. The Purchaser Financial Statements,
including in each case, any related notes: (i) have been prepared from, and are
in accordance with, in each case, the books and records of the Purchaser and its
consolidated Subsidiaries, which books and records have been maintained in
accordance with good business practices, (ii) are true, complete and correct in
all material respects as of their respective dates, (iii) comply, as of their
respective dates of filing with the SEC, with applicable accounting requirements
and with the published rules and regulations of the SEC with respect thereto,
(iv) were prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the absence of certain footnotes as permitted by Form
10-Q of the SEC) applied on a consistent basis during the aggregate of the
periods covered by the Purchaser Financial Statements (or except as may be
stated in the notes thereto) and (v) fairly present the consolidated financial
position at the date thereof and the consolidated results of operations and cash
flows (and changes in financial position, if any) of the Purchaser and its
consolidated Subsidiaries for the periods referred to therein, subject, with
respect to interim unaudited financial statements, to normal and recurring
year-end adjustments that are not material in amount.
 
 
17

--------------------------------------------------------------------------------

 
3.8           Absence of Certain Changes or Events. Except as set forth in the
Purchaser SEC Documents, since September 30, 2013 (the “Purchaser Balance Sheet
Date”):  (a) the Purchaser has conducted its business in all material respects
only in the ordinary course of business and in a manner consistent with past
practices, and (b) there has not been any damage, destruction, or other casualty
loss (whether or not covered by insurance) or any action, circumstance, event,
change, development, or occurrence which, in either case, has had, individually
or in the aggregate, a Material Adverse Effect on the Purchaser.
 
3.9          Compliance with Laws; No Violations.
 
(a)           The Purchaser holds all Permits and Consents necessary for it to
own, lease, and operate its assets and properties and to lawfully carry on its
businesses as now conducted, except for such Permits, the absence of which,
would not have a Material Adverse Effect on the Purchaser.  To the knowledge of
the Purchaser (i) all material Permits are in full force and effect, and (ii)
the Purchaser is in substantial compliance with all conditions and requirements
of such Permits and all rules and regulations relating thereto.
 
(b)           The Purchaser is not in conflict with, or in default under, or in
violation of (i) its articles of incorporation or bylaws, or (ii) any Law,
order, judgment, writ, Injunction, decree or material Permit applicable to the
Purchaser or by which any of the assets or properties of the Purchaser is bound
or affected, and no claim is pending or, to the knowledge of the Purchaser,
threatened with respect to such matters.
 
(c)           The Purchaser has not received any written or oral notification or
communication from any Governmental Entity: (i) asserting that the Purchaser is
not in compliance, in all material respects, with any Laws, orders, judgments,
writs, Injunctions, decrees or material Permit, or (ii) threatening to
terminate, revoke, cancel, or reform any material Permit.
 
3.10         No Litigation. Except as disclosed in a Purchaser SEC Document
(which discloses the current status thereof), as of the date of this Agreement
there are no suits, claims, actions, or proceedings, including, without
limitation, arbitration proceedings or alternative dispute resolution
proceedings against Purchaser or any Purchaser Subsidiary or their respective
properties or assets, other than those which, individually or in the aggregate,
would not (a) have a Material Adverse Effect on the Purchaser, or (b) materially
impair or delay the consummation of the Sales Transaction.  The Purchaser is not
subject to any judgment, order, writ, Injunction or decree of any Governmental
Entity or arbitration tribunal that would, individually or in the aggregate,
have a Material Adverse Effect on the Purchaser or which would materially
impair, delay, or prevent the consummation of the Sales Transaction.


3.11         Brokers. The Purchaser has not employed or engaged any agent,
finder, investment banker, financial advisor or other intermediary or incurred
any liability for any financial advisory services, brokerage fees, commissions,
or finder’s fees, and no broker or finder has acted directly or indirectly for
any of the Purchaser or any Purchaser Subsidiary in connection with this
Agreement or the transactions contemplated hereby.


 
18

--------------------------------------------------------------------------------

 
3.12         No Knowledge of Misrepresentations or Omissions.  The Purchaser has
received or been afforded the opportunity to review prior to the date of this
Agreement all written materials, which the Seller was requested to deliver or
make available, as the case may be, to the Purchaser pursuant to this Agreement
on or prior to the date hereof and to the knowledge of the Purchaser there are
no misrepresentations or omissions in the materials so furnished to it.  The
Purchaser is acquiring the Shares based on the Purchaser’s independent judgment
as to the future prospects of the Acquired Companies (and not based on any
projections or other data (including the Financial Statements and the Forecasts)
obtained from the Seller or any Affiliate of the Seller).


3.13         Solvency
 
(a)            The Purchaser is not now insolvent and will not be rendered
insolvent by the Sale Transaction. As used in this section, "insolvent" means
that the sum of the debts and other probable Liabilities of the Purchaser
exceeds the present fair saleable value of the Purchaser’s assets.


(b)            Immediately after giving effect to the consummation of the Sale
Transaction: (i) the Purchaser will be able to pay its Liabilities as they
become due in the usual course of its business; (ii) the Purchaser will not have
unreasonably small capital with which to conduct its present or proposed
business; (iii) the Purchaser will have assets (calculated at fair market value)
that exceed its Liabilities; and (iv) taking into account all pending and
threatened litigation, final judgments against the Purchaser in actions for
money damages are not reasonably anticipated to be rendered at a time when, or
in amounts such that, the Purchaser will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
probable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) as well as all other
obligations of the Purchaser. The cash available to the Purchaser, after taking
into account all other anticipated uses of the cash, will be sufficient to pay
all such debts and judgments promptly in accordance with their terms.




ARTICLE IV
 
Additional Agreements
 
4.1           Notification of Adverse Changes in Condition.  Each party agrees
to promptly advise the other party to this Agreement, orally and in writing,
upon becoming aware of the occurrence or pending occurrence of any event or
circumstances relating to it or any of its Subsidiaries which would cause or
constitute a material breach of any of the representations, warranties, or
covenants of such party contained herein, and shall use commercially reasonable
efforts to prevent or promptly remedy the same.


4.2           Non-Competition Agreement.  The Seller agrees that for a period 2
years following the Closing, that the Seller shall not, directly or indirectly,
without the prior written consent of the Purchaser, own, manage, operate, join,
control, finance or participate in the ownership, management, operation, control
or financing of, or be connected as an officer, manager, director, employee,
partner, principal, agent, representative, or consultant of any entity or person
engaged in any activity that is directly competitive with the Business of
Company (as defined below)  as of the date of the Closing.  For the avoidance of
doubt, Purchaser acknowledges and agrees that, outside of the Acquired
Companies, neither the Seller nor any of the Seller’s Affiliates are engaged in
any activity that is directly competitive with the Business of Company.  For
purposes herein, “Business of the Company” shall include developing, producing,
implementing and maintaining the hardware and/or software required for the
electronic monitoring and tracking services (including, but not limited to,
alcohol monitoring and detection), using cellular and/or GPS technologies, for
governmental, law enforcement, bail, or correctional agencies or entities
including, but not limited to inmate and offender tracking and monitoring ,
whether located in the United States, or any other location worldwide.
Notwithstanding the foregoing, the Seller may own shares of stock in any
corporation whose shares of stock are registered under Section 12 of the
Securities Exchange Act of 1934, as amended, provided that the acquisition of
such shares of stock is for investment purposes only and that the Seller shall
not own, directly or indirectly, five percent (5%) or more of the issued and
outstanding shares of any class of stock of such corporation.


 
19

--------------------------------------------------------------------------------

 
4.3           No Additional Representations. The Purchaser acknowledges that it
and its representatives have been permitted full and complete access to the
books and records, facilities, equipment, Tax Returns, contracts, insurance
policies (or summaries thereof) and other properties and assets of each of the
Acquired Companies, as placed in the Seller’s electronic data room, which it and
its representatives have desired or requested to see and/or review, and that it
and its representatives have had a full opportunity to meet with the officers
and employees of each of the Acquired Companies to discuss the businesses and
assets of each of the Acquired Companies.  The Purchaser acknowledges that none
of the Seller, each of the Acquired Companies, or any other Person has made any
representation or warranty, expressed or implied, as to the accuracy or
completeness of any written or oral information regarding any of the Acquired
Companies furnished or made available to the Purchaser and its representatives,
except as expressly set forth in this Agreement or the Schedules hereto, and
neither the Seller nor any other Person shall have or be subject to any
liability to the Purchaser or any other person resulting from the distribution
to the Purchaser, or Purchaser's use of, any such written or oral information,
and any information, documents or material made available to the Purchaser in
certain "data rooms", management presentations or in any other form in
expectation of the transactions contem­plated hereby.  The Purchaser shall
acquire the business and assets of each of the Acquired Companies without any
representation or warranty as to merchantability or fitness for any particular
purpose, in an "as is" condition and on a "where is" basis, except as otherwise
expressly represented or warranted in this Agreement.


4.4           Transition Services.  For a period of sixty (60) days following
the Closing (the “Term”), the Seller shall reasonably assist the Purchaser in
the transition of the Acquired Companies’ business, records, customers and
operations to Purchaser (the “Transition”).  Seller shall reasonably cooperate
with Purchaser and the Acquired Companies and otherwise take reasonable steps
required to assist Purchaser in effecting a complete Transition (“Transition
Assistance”), including, but not limited to, transitioning all information about
the Acquired Companies from Seller’s IT systems to Purchaser’s IT
systems.  Except as stated herein all Transition Assistance shall be performed
at no additional cost to Purchaser.  For the avoidance of doubt, Purchaser will
pay Seller a reasonable and mutually agreeable rate for any Transition
Assistance that: (a) in the first thirty of the Term, would require Seller’s
personnel to incur more than Ten (10) hours per week individually of their time,
or Sellers personnel in the aggregate to incur more than twenty (20) hours per
week of their time, on Transition Assistance, (b) in the last thirty days of the
Term, would require Seller’s personnel to incur more than Five (5) hours per
week individually of their time, or Sellers personnel in the aggregate to incur
more than ten (10) hours per week of their time, on Transition Assistance, and
(c) would require Seller to incur any expense greater than  $10,000 in the
aggregate during the Term.  Further, Schedule 4.4 sets for the list of
Transition payments that will be made pre-Closing and post-Closing, and whether
those payments will be made by Seller or Purchaser, or shared by Seller and
Purchaser.  Purchaser shall indemnify, defend and hold Seller harmless from any
liability or claims that may arise from the Transition Assistance.






 
20

--------------------------------------------------------------------------------

 
ARTICLE V
 
Indemnification
 
5.1           Indemnification by Seller. Subject to the limitations otherwise
set forth in this Article V, the Seller shall indemnify the Purchaser, its
Affiliates and each of their respective officers, directors, employees,
stockholders, agents and representatives against and hold them harmless from any
loss, liability, claim, damage or expense (including reasonable legal fees and
expenses) (collectively, "Losses") suffered or incurred by any such indemnified
party to the extent caused by:


(a)            any breach of any represen­tation or warranty or covenant of the
Seller contained in this Agreement that survives Closing; and


(b)            any breach of any covenant of the Seller contained in this
Agreement requiring performance after the Closing;


provided, however, that (i) the Seller shall not have any liability under
Section 5.1(a) or (b) unless the aggregate of all Losses relating thereto for
which the Seller would be liable, but for this clause (i), exceeds on a
cumulative basis an amount equal to $100,000, at which point the Seller will be
obligated to indemnify the Buyer from and against all such Losses relating back
to the first dollar; (ii) the Seller shall not have any liability under Section
5.1(a) and (b) for any individual items where the Losses relating thereto are
less than $25,000, until such individual items on an aggregated basis exceed
$100,000 for purposes of clause (i) above; (iii) the Seller shall not have any
liability under Section 5.1(a) and (b) for any breach if the Purchaser had
Knowledge of such breach at the time of the Closing; (iv) the aggregate
liability of Seller under Section 5.1 (a) and (b) above shall in no event exceed
One Hundred and Seventy Five Thousand Dollars ($175,000.00); and (v) the Seller
shall not have any liability under this Section 5.1 to the extent the liability
or obligation arises as a result of any action taken or omitted to be taken by
the Purchaser or any of its Affiliates.


The Purchaser acknowledges and agrees that, (A) other than the representations
and warranties of the Seller specifi­cally contained in this Agreement, there
are no representa­tions or warranties of the Seller either expressed or implied,
and the Purchaser has not relied on any representations or warranties outside of
those contained in this Agreement, either expressed or implied, with respect to
(I) the transactions contemplated by this Agreement, or (II) the Acquired
Companies or their assets, liabilities and business, (B) the Purchaser shall
have no claim or right to indemnification pursuant to this Article V with
respect to any oral or written information, documents or materials furnished by
the Seller or any of the officers, directors, employees, agents or advisors of
the Purchaser and any information, documents or material made available to the
Purchaser in certain "data rooms", management presentations or any other form in
expectation of the transactions contemplated hereby, and (C) the Purchaser has
been provided with Forecasts.  The Purchaser further acknowledges that Seller
makes no representation or warranty with respect to the accuracy of the
Forecasts, as actual results are likely to vary substantially.


The Purchaser further acknowledges and agrees that, should the Closing occur,
its sole and exclusive remedy with respect to any and all claims relating to
this Agreement and the transactions contemplated hereby, the Acquired Companies
and their respective assets, liabilities and business (other than claims of
fraud) shall be pursuant to the indemnification provisions set forth in this
Article V.  In furtherance of the foregoing, the Purchaser hereby waives, from
and after the Closing, to the fullest extent permitted under applicable Law, any
and all rights, claims and causes of action (other than claims of fraud) it may
have against the Seller arising under or based upon any Federal, state, local or
foreign Law or otherwise (except pursuant to the indemnifica­tion provisions set
forth in this Article V).


 
21

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing Seller shall be responsible for and shall
indemnify Purchaser and the Acquired Companies for any tax (local, state,
federal or international) liability which was incurred by any of the Acquired
Companies prior to Closing, including all penalties and interest resulting from
such liability.


5.2           Indemnification by the Purchaser. The Purchaser shall indemnify
the Seller and its Affiliates and each of their respective heirs and successors
against and hold them harmless from any Loss (including reasonable legal fees
and expenses) suffered or incurred by any such indemnified party to the extent
caused by:


(a)           any breach of any representation or warranty of the Purchaser that
survives the Closing contained in this Agreement; and


(b)           any breach of any covenant of the Purchaser contained in this
Agreement requiring performance after the Closing Date; or provided, however,
that the Purchaser shall not have any liability under Sections 5.2(a) and (b)
for any breach if the Seller had knowledge of such breach at the time of the
Closing.


5.3           Losses Net of Insurance and Tax Benefits. The amount of any Loss
for which indemnification is provided under this Article V shall be net of any
amounts recovered or recoverable by the indemni­fied party under insurance
policies or other third party payment with respect to such Loss and shall be
(i) increased to take account of any net Tax cost incurred by the indemnified
party arising from the receipt of indem­nity payments hereunder (grossed up for
such increase) and (ii) reduced to take account of any net Tax benefit realized
by the indemnified party arising from the incurrence or payment of any such
Loss.  In computing the amount of any such Tax cost or Tax benefit, the
indemnified party shall be deemed to recognize all other items of income, gain,
loss, deduction or credit before recognizing any item arising from the receipt
of any indemnity payment hereunder or the incurrence or payment of any
indemnified Loss.  Any indemnity payment under this Agreement shall be treated
as an adjustment to the Purchase Price for Tax purposes, unless a final
determination (which shall include the execution of a Form 870-AD or successor
form) with respect to the indemnified party or any of its affili­ates causes any
such payment not to be treated as an adjust­ment to the Purchase Price for
United States Federal income Tax purposes.


5.4           Termination of Indemnification. The obligations under this Article
V to indemnify and hold harmless a party hereto with respect to any
representation or warranty shall terminate twelve (12) months following the
Closing Date (the “Indemnification Termination Date”), unless prior to the
Indemnification Termination Date, the indemnified party has given notice of a
claim for breach of representation or warranty to the indemnifying party which
notice complies with Section 5.5 or Section 5.6 hereof, as the case may be.  It
shall be a condition precedent to the indemnified party’s right to assert any
claim with respect to any breach of a representation or warranty that, prior to
the Indemnification Termination Date, the indemnified party shall have given
notice to the indemnifying party of a claim for breach of such representation or
warranty which notice complies with Section 5.5 or Section 6.6 hereof.


5.5           Procedures Relating to Indemnification for Third Party Claims. In
order for a party (the "indemnified party") to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a claim or demand made by any person against the indemnified party
(a "Third Party Claim"), such indemnified party must give notice to the
indemnifying party in writing, and in reasonable detail, of the Third Party
Claim within five (5) Business Days after receipt by such indemnified party of
written notice of the Third Party Claim; provided, however, that failure to give
such notification shall not affect the indemnification provided hereunder except
to the extent the indemnifying party shall have been actually prejudiced as a
result of such failure.  Thereafter, the indemnified party shall deliver to the
indemnifying party, within two (2) Business Days after the indemnified party's
receipt thereof, copies of all notices and documents (includ­ing court papers)
received by the indemnified party relating to the Third Party Claim.


 
22

--------------------------------------------------------------------------------

 
If a Third Party Claim is made against an indemni­fied party, the indemnifying
party shall be entitled to participate in the defense thereof and, if it so
chooses, to assume the defense thereof with counsel selected by the indemnifying
party.  Should the indemnifying party so elect to assume the defense of a Third
Party Claim, the indemnifying party shall not be liable to the indemnified party
for legal expenses subse­quently incurred by the indemnified party in connection
with the defense thereof.  If the indemnifying party assumes such defense, the
indemnified party shall have the right to participate in the defense thereof and
to employ counsel (not reasonably objected to by the indemnifying party), at its
own expense, separate from the counsel employed by the indemnifying party, it
being understood that the indemnify­ing party shall control such defense.


If the indemnifying party so elects to assume the defense of any Third Party
Claim, all of the indemnified parties shall cooperate with the indemnifying
party in the defense or prose­cution thereof.  Such cooperation shall include
the reten­tion and (upon the indemnifying party's request) the provi­sion to the
indemnifying party of records and information which are reasonably relevant to
such Third Party Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder.  Whether or not the indemnify­ing party shall have assumed the
defense of a Third Party Claim, the indemnified party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the indemnifying party's prior written consent.  If the
indemnifying party shall have assumed the defense of a Third Party Claim, the
indem­nified party shall agree to any settlement, compromise or discharge of a
Third Party Claim which the indemnifying party may recommend and which by its
terms obligates the indemnifying party to pay the full amount of the liability
in connection with such Third Party Claim and which releases the indemnifying
party completely in connection with such Third Party Claim.


5.6           Procedures Relating to Indemnification for Non-Third Party Claims.
In the event any indemnified party has a claim against any indemnifying party
under Section 5.1 or Section 5.2 that does not involve a Third Party Claim being
asserted against or sought to be collected from such indemnified party, the
indemnified party shall give notice of such claim with reasonable promptness to
the indemnifying party.  The failure by any indemnified party to so give notice
to the indemnifying party shall not relieve the indemnifying party from any
liability which it may have to such indemnified party under  Section 5.1 or
Section 5.2, except to the extent that the indemnifying party demon­strates that
it has been materially prejudiced by such failure.  If the indemnifying party
disputes its liability with respect to such claim, as provided above, the
indemnifying party and the indemnified party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved by litigation in an appropriate
court of competent jurisdiction.


5.7           Mitigation. The Purchaser and the Seller shall cooperate with each
other with respect to resolving any claim or liability with respect to which one
party is obligated to indemnify the other party hereunder, including by making
commercially reasonably efforts to mitigate or resolve any such claim or
liability.  In the event that the Purchaser or the Seller shall fail to make
such commer­cially reasonably efforts to mitigate or resolve any claim or
liability, then notwithstanding anything else to the contrary contained herein,
the other party shall not be required to indemnify any person for any Loss that
could reasonably be expected to have been avoided if the Purchaser or the
Seller, as the case may be, had made such efforts.


 
23

--------------------------------------------------------------------------------

 
ARTICLE VI
 
Conditions To Closing
 
6.1           Conditions to Obligations of Each Party. The respective
obligations of each party to consummate the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing of the following
conditions, unless waived by all parties pursuant to Section 7.5 of this
Agreement:


(a)           Regulatory Approval.  All Consents of, filings and registrations
with, and notifications to, all Governmental Entities required for consummation
of the Sale shall have been obtained or made and shall be in full force and
effect and all waiting periods required by Law shall have expired, other than
those Consents, filings, registrations, and notifications which are required to
be made or granted after the Closing Date.


(b)           Legal Proceedings.  No Governmental Entity of competent
jurisdiction shall have issued any injunction, order, decree, ruling, or other
legal restraint or prohibition, whether temporary, preliminary, or permanent (an
“Injunction”) which is in effect and has the effect of preventing the
consummation of the Sale, nor shall any such action or proceeding been commenced
or be pending for the purposes of obtaining an Injunction.  No Law, judgment,
Injunction, or writ shall have been enacted, entered, promulgated, or enforced
by any Governmental Entity which prohibits, substantially restricts, enjoins, or
makes illegal consummation of the Sale.


6.2           Conditions to Obligations of the Purchaser. The obligation of the
Purchaser to purchase and pay for the Shares shall be subject to the
satisfaction at or prior to the Closing of the following conditions, unless
waived by the Purchaser pursuant to Section 7.5 of this Agreement:


(a)           Representations and Warranties of the Seller.  All the
representations and warranties of the Seller set forth in Article II of  this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing as though made on and as of the Closing,
except in each case (i) to the extent such representations and warranties are by
their express provisions made as of a specified date shall speak only as of such
date, and (ii) such failures to be true and correct as to matters that,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect on the Acquired Companies taken as a whole or the Sales
Transaction.


(b)           Performance of Covenants and Agreements. Each and all of the
agreements and covenants of the Seller to be performed or complied with pursuant
to this Agreement on or before the Closing shall have been complied with or duly
performed in all material respects.


(c)           Certificates.  The Seller shall have delivered to the Purchaser:
(i) a certificate, dated as of the Closing Date, signed on its behalf, to the
effect that the conditions of its obligations set forth in Sections 6.2(a) and
6.2(b) of this Agreement have been satisfied, and (ii) copies of all documents
that the Purchaser may reasonably request relating to, the existence of each of
the Acquired Companies.


(d)           Closing Documents.  The Seller shall have delivered to the
Purchaser at or prior to Closing all of the agreements, documents, instruments,
and certifications required pursuant to Section 1.5(b) of this Agreement.


 
24

--------------------------------------------------------------------------------

 


6.3           Conditions to Obligations of the Seller. The obligation of the
Seller to deliver the Shares to the Purchaser shall be subject to the
satisfaction at or prior to the Closing of the following conditions, unless
waived by the Shareholder pursuant to Section 7.5 of this Agreement:


(a)           Representations and Warranties of the Purchaser.  All the
representations and warranties of the Purchaser set forth in Article III this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing as though made on and as of the Closing,
except in to the extent such representations and warranties are by their express
provisions made as of a specified date shall speak only as of such
date.  Notwithstanding the foregoing, the representations and warranties set
forth in Sections 3.2 and 3.3 of this Agreement shall be true and correct in all
respects as of the date of this Agreement and on and as of the Closing.


(b)           Performance of Covenants and Agreements. Each and all of the
agreements and covenants of the Purchaser to be performed or complied with
pursuant to this Agreement on or before the Closing shall have been complied
with or duly performed in all material respects.


(c)           Certificates.  The Purchaser shall have delivered to the Seller:
(i) a certificate, dated as of the Closing Date, signed on its behalf by its
chief executive officer and its chief financial officer, to the effect that the
conditions of its obligations set forth in Sections 6.3(a), and 6.3(b), of this
Agreement have been satisfied, and (ii) a certificate of the Secretary of the
Purchaser relating to, and copies of all documents that the Seller may
reasonably request relating to, the existence of the Purchaser and certified
copies of resolutions or written consents duly adopted by the board of directors
of the Purchaser evidencing the taking of all corporate action necessary to
authorize the execution, delivery, and performance of this Agreement, and the
consummation of the transactions contemplated hereby, all in such reasonable
detail as the Seller and its counsel may request.


(d)           Closing Documents.  The Purchaser shall have delivered to the
Seller at or prior to Closing all of the agreements, documents, instruments, and
certifications required pursuant to Section 1.5(a) of this Agreement.
ARTICLE VII


 
General provisions
 
7.1           Definitions.
 
(a)           Except as otherwise provided herein, the capitalized terms set
forth below shall have the following meanings:
 
“AC Financial Statements” means, with respect to each Acquired Company, the
balance sheets of such entity, together with the corresponding statements of
income, statements of cash flows, and change in holder’s equity for the
referenced periods then ended.
 
“Affiliate” means, with respect to any Person, (i) a Person that directly, or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first-mentioned Person, and (ii) an
“associate” as that term is defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934 as in effect on the date of this Agreement.
 
“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks in the State of Utah are authorized or required by Law or
executive order to close.
 
 
25

--------------------------------------------------------------------------------

 
“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.
 
“Consent” shall mean any consent, order, approval, authorization, clearance,
exemption, waiver, ratification, or similar affirmation by any Person.
 
“Control” (including the terms “controlling”, “controlled by” and “under
control”, “controlled with”, or correlative terms) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of securities, by contract,
or otherwise.
 
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other employee benefit plan, program or
arrangement of any kind.
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).
 
“Environmental Laws” means all Laws, permit, consent, approval, license,
judgment, order, writ, decree, directive, Injunction or other authorization,
including the requirement to register underground storage tanks, relating to:
(i) releases or threatened releases of Hazardous Materials into the environment,
including into ambient air, soil, sediments, land surface or subsurface,
buildings or facilities, surface water, ground water, publicly-owned treatment
works, or septic systems; (ii) the generation, treatment, storage, disposal,
use, handling, manufacturing, transportation or shipment of Hazardous Materials;
or (iii) any environmental, health or safety material or condition.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means each entity which is treated as a single employer with
Emerge for purposes of Code §414.
 
“Fiduciary” has the meaning set forth in ERISA §3(21).
 
“Hazardous Materials” means (1) hazardous materials, pollutants, contaminants,
constituents, medical or infectious wastes, hazardous wastes and hazardous
substances as those terms are defined in the following statutes and their
implementing regulations: the Hazardous Materials Transportation Act, 49 U.S.C.
ss. 1801 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. ss. 6901
et seq., The Comprehensive Environmental Response, Compensation and Liability
Act, as amended by the Superfund Amendments and Reauthorization Act, 42 U.S.C.
ss. 9601 et seq., the Clean Water Act, 33 U.S.C. ss. 1251 et seq., the Toxic
Substances Control Act, 15 U.S.C. ss. 2601 et seq., the Clean Air Act, 42 U.S.C.
ss. 7401 et seq., (2) petroleum, including crude oil and any fractions thereof,
(3) radon, (4) PCBs, or materials or fluids containing PCBs, or (5) any toxic or
hazardous substance, material or waste, regulated material, contaminant, or
pollutant pursuant to any Environmental Law.
 
“HSR Act” means Section 7A of the Clayton Act, as added by Title II of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations promulgated thereunder.
 
“Intellectual Property”  means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations in part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
 
 
26

--------------------------------------------------------------------------------

 
“Knowledge” means (i) with respect to the Seller, the actual awareness of the
President and CEO, or any executive of the Seller, Emerge, or the Subsidiary
Entities after reasonable investigation, and (ii) with respect to the Purchaser,
the actual awareness of the executive officers of the Purchaser after reasonable
investigation.
 
“Law” means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its assets, properties,
liabilities, or business, including those promulgated, interpreted, or enforced
by any Governmental Entity.
 
"Liability” with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, right of first refusal, or other encumbrance
of any kind in respect of such property or asset.  It is understood that “Lien”
does not include any license or similar right granted with respect to any
Intellectual Property.
 
“Loan Properties” means any property owned, leased, or operated by any Person or
in which any Person holds a security or other interest (including an interest in
a fiduciary capacity) and, when required by the context, this term also includes
the owner or operator of such property, but only with respect to such property.
 
“Material Adverse Effect” means, when used in connection with any Person, any
change, effect, event, occurrence, or state of facts which, individually or
together with other changes, effects, events, occurrences, or state of facts,
that materially and adversely affects the financial condition, business,
operations or results of operations of the specified Person or Persons;
provided, however, that none of the following shall be deemed (either alone or
in combination) to constitute, and none of the following shall be taken into
account in determining whether there has been, a “Material Adverse Effect”: (a)
any adverse change (including, without limitation, any litigation, loss of
employees, cancellation of or delay in customer orders, reduction in revenues or
income, or disruption of business relationships) arising from or attributable or
relating to (i) the announcement or pendency of any of the Sale Transaction or
the other transactions contemplated by this Agreement, (ii) general economic or
market conditions affecting the industry or industry sector in which the Person
or any of its Subsidiaries operates or participates (including legal and
regulatory changes), the U.S. economy or financial markets or any foreign
economy or financial markets in any location where Emerge has material
operations or sales, (iii) any act of terrorism or war, or any armed
hostilities, anywhere in the world, (iv) any changes or effects resulting from
actions taken in compliance with the terms of, or the taking of any action
required by, this Agreement, including without limitation, any expenses incurred
in connection with the Sales Transaction, (v) any change in accounting
requirements or principles or any change in applicable laws, rules or regulation
or the interpretation thereof, or (vi) seasonal or cyclical factors, (b) any
failure on the part of the Person or any of its Subsidiaries to meet internal or
other estimates, predictions, projections or forecasts of revenue, net income or
any other measure of financial performance; and (c) any adverse change that is
seasonal or otherwise temporary in nature.
 
 
27

--------------------------------------------------------------------------------

 
“Multiemployer Plan” has the meaning set forth in ERISA §3(37).
 
“Participation Facilities” means any facility or property in which a Person
participates in the management and, where required by the context, said term
also shall mean the owner or operator of such facility or property, but only
with respect to such property.
 
“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Prohibited Transaction” has the meaning set forth in ERISA §406 and Code §4975.
 
“Purchaser Financial Statements” means the audited consolidated financial
statements and unaudited consolidated interim financial statements of the
Purchaser included or required to have been included in the Purchaser SEC
Documents.
 
“Purchaser Option Plans” means each of the option and incentive Purchaser Plans
identified in the following exhibits 4.01 and 4.02 to the Purchaser’s Form 10-K
filed with the SEC for the fiscal year ended September 30, 2013.
 
“Reportable Event” has the meaning set forth in ERISA §4043.
 
“Subsidiaries” or “Subsidiary” means all corporations, limited liability
companies, limited partnerships, and other entities in which the entity in
question owns or controls 50% or more of the outstanding equity or voting
securities or interests either directly or through an unbroken chain of entities
as to each of which 50% or more of the outstanding equity or voting securities
or interests are owned directly or indirectly by such entity in question.
 
“Taxes” means all federal, state, local, and foreign income, payroll, franchise,
property, sales, purchase, excise, value added, and all other taxes, tariffs,
duties, assessments or governmental changes to any nature what-so-ever,
including interest, penalties, and additions imposed with respect to such
amounts.
 
“Tax Returns” means all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to withholding and other payments to third parties.
 
 
28

--------------------------------------------------------------------------------

 
(b)           Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular.  Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.”
 
7.2           Expenses. Except as otherwise provided in this Agreement, whether
or not the Sales Transaction is consummated, each party hereto shall bear and
pay its own fees, costs and expenses incident to preparing, entering into and
carrying out this Agreement and to consummating the Sales
Transaction.  Notwithstanding the foregoing, the Purchaser agrees to pay all
filing fees and similar expenses incurred in connection with the filing
required, if any, under the HRS Act and any other filings to be made with any
Governmental Entities pursuant to applicable Law.
 
7.3           Entire Agreement; No Other Representations; No Third Party
Beneficiaries. Except as otherwise expressly provided herein, this Agreement,
which includes the Seller Disclosure Schedule, the Purchaser Disclosure Schedule
and exhibits hereto, and the other documents, agreements, and instruments,
executed and delivered pursuant to or in connection with this Agreement,
contains the entire agreement among the parties hereto with respect to the Sales
Transaction, and such Agreement supersedes all prior arrangements or
understandings with respect to the subject matter hereof, both written and
oral.  Each party hereto agrees that, except for the representations and
warranties contained in this Agreement, none of the Seller or the Purchaser,
makes any other representations or warranties, and hereby specifically disclaims
any other representations or warranties made by itself or any of its officers,
directors, employees, agents, financial and legal advisors, or other
representatives, notwithstanding the delivery or disclosure to the other or the
other’s representatives of any documentation or other information with respect
to any one or more of the foregoing.  Other than Article V which may be enforced
directly by the beneficiaries thereof following the Closing, nothing in this
Agreement, expressed or implied, is intended to confer upon any individual,
corporation or other entity other than the parties hereto, or their respective
successors, any rights, remedies, obligations or liabilities under or by reason
of this Agreement.
 
7.4           Amendment and Modification. No amendments, modification or
supplement in respect of this Agreement shall be effective unless it shall be in
writing and signed by the Purchaser and the Seller.
 
7.5           Waivers. Prior to or at the Closing, the Seller on the one hand
and the Purchaser, on the other hand, shall have the right to waive any default
in the performance of any term of this Agreement by the other, to waive or
extend the time for the compliance or fulfillment by the other of any and all of
the other’s obligations under this Agreement, and to waive any or all of the
conditions precedent to its obligations under this Agreement, except any
condition which, if not satisfied, would result in the violation of any Law,
which violation would have a Material Adverse Effect on the Purchaser on the one
hand, and on the other hand a Material Adverse Effect on the Acquired Companies
taken as a whole.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same or any other provision of this
Agreement.  No waiver of any condition or the breach of any provision contained
in this Agreement in one or more instances shall be deemed to be or construed as
a further or continuing waiver of such condition or breach or a waiver of any
other condition or the breach of any other term of this Agreement.
 
7.6           Survival of Representations.  The representa­tions and warranties
in this Agreement and in any certifi­cate delivered pursuant hereto shall
survive the Closing solely for purposes of Sec­tions 5.1 and 5.2 of this
Agreement and shall terminate for all purposes at the close of business on the
Indemnification Termination Date.
 
 
29

--------------------------------------------------------------------------------

 
7.7           No Assignment. None of the parties hereto may assign any of its
rights or delegate any of its obligations under this Agreement to any other
Person and any such purported assignment or delegation that is made without the
prior written consent of the other parties to this Agreement shall be void and
of no effect.
 
7.8           Notices. All notices or other communications given or made
pursuant to this Agreement shall be in writing and shall be (a) delivered by
registered or certified mail, return receipt requested, postage prepaid, (b) by
expedited mail or package delivery service guaranteeing next Business Day
delivery, or (c) delivered personally, by hand, or facsimile transmission, to
the persons at the addresses set forth below (or at such other address as may be
provided hereunder):
 
Purchaser:
SecureAlert, Inc.
150 W. Civic Center Drive
Suite 400
Sandy, UT  84070
Attention: CEO and CFO
 
Copy to Counsel
For the Purchaser:
Durham Jones & Pinegar
111 East Broadway, Suite 900
Salt Lake City, UT 84111
Attn:  Kevin Pinegar and Warde Allan
 
The Seller:
BFC Surety Group, Inc.
11101 Roosevelt Blvd., North
St. Petersburg, FL  33716
Attn:  CEO and President
 
Copy to Counsel for the Seller:
BFC Surety Group, Inc.
11101 Roosevelt Blvd., North
St. Petersburg, FL  33716
Attn:  General Counsel
 



Any notice or other communications to be given or that may be given pursuant to
this Agreement shall be deemed to have been given: (x) three calendar days after
the deposit of such notice or communication in the United States Mail,
registered or certified, return receipt requested, with proper postage affixed
thereto; (y) on the first Business Day after depositing such notice of
communication with Federal Express, Express Mail, or other expedited mail or
package delivery service guaranteeing delivery no later than the next Business
Day if next day delivery service has been required and paid for; or (z) upon
delivery if hand delivered or telecopied to the appropriate address and person
as provided hereinabove or to the person to whose attention the notice is to be
given to the other parties in the manner hereinabove provided.
 
7.9           Governing Law; Jurisdiction.
 
(a)           This Agreement shall in all respects be governed by and construed
in accordance with the laws of the State of Utah, without giving effect to the
principles of conflict of Laws thereof.
 
(b)           Any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereunder, including the Sales Transaction, may
be brought against any of the parties in any federal court located in the State
of Utah or any Utah state court, and each of the parties hereto hereby consents
to the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and waives any
objection to venue laid therein.  Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
State of Utah.  Without limiting the generality of the foregoing, each party
hereto agrees that service of process upon such party at the address referred to
in Section 7.8, together with notice of such service to such party, shall be
deemed effective service of process upon such party.
 
 
30

--------------------------------------------------------------------------------

 
7.10          Specific Performance. Each party hereto agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement was
not performed in accordance with its specific terms or was otherwise breached,
and it is accordingly agreed that the parties shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States of any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.
 
7.11         Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.  EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.11.
 
7.12         Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  Any term
or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provisions shall be interpreted to be only so broad as is
enforceable.
 
7.13         Attorney Fees.  A party in breach of this Agreement shall, on
demand, indemnify and hold harmless the other party or parties for and against
all reasonable out-of-pocket expenses, including legal fees, incurred by such
other party or parties by reason of enforcement and protection of its or their
rights under this Agreement.  The payment of such expenses is in addition to any
other relief to which such other party may be entitled.
 
7.14          Counterparts. This Agreement may be executed in one or more
separate counterparts, including by means of facsimile or electronically by
email in Portable Document Format (PDF), each of which, when so executed and
delivered, shall be deemed to constitute an original, but all of which together
shall constitute one and the same instrument.
 
7.15         Captions. The captions contained in this Agreement are for
reference purposes only and are not part of this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
7.16        Further Assurances.  From time to time, as and when requested by any
party hereto and at such party’s expense, any other party shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as the requesting party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement.
 


[Remainder of the Page Intentionally Left Blank]

 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its respective officer(s) thereunto duly authorized, all as of
the date first written above.
 
 

   The Seller          BFC Surety Group, Inc.                By:          
 Name:      Title:                  The Purchaser          SecureAlert, Inc.    
           By:            Guy Dubois    Chairman of the Board

 
 


Signature Page to Stock Purchase Agreement
 
 
 
33

--------------------------------------------------------------------------------